Case 1:19-cv-00429-MSM-LDA Document 45-4 Filed 08/04/20 Page 1 of 7 PageID #: 696
Case 1:19-cv-00429-MSM-LDA Document 45-4 Filed 08/04/20 Page 2 of 7 PageID #: 697




          1                    UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND
          2
              I C.A. No. 1:19-CV-00429-WES-LDA
          3

          4

          5                             ANYONE SILVA,
                                          Plaintiff
          6

          7                                    -VS-

          8
                  STATE   OF RHODE ISLAND, TOWN OF TIVERTON, PATRICK
          9      JONES,   Individually and as Chief of Police for the
               Tiverton   Police Department, SERGEANT MICHAEL BARBOZA,
        10      Town of   Tiverton Police Officer, Individually and in
                                 his official capacity,
        11                             Defendants

        12

        13                    VIDEOCONFERENCE DEPOSITION OF

        14

        15

        16 the State of Rhode Island, commencing at 1:57 p.m., on

        17    Wednesday, June 17, 2020, pursuant to Notice and

        18    agreement of parties as to the date and time of taking

        19    said deposition.

        20

        21

        22                               ~ ~ ~ ~
                                    Goudreau & Grossi
        23                    Court Reporting Service, Inc.
                                   63 Winthrop Street
        24                    Taunton, Massachusetts 02780
                                      (508) 823-4659
Case 1:19-cv-00429-MSM-LDA Document 45-4 Filed 08/04/20 Page 3 of 7 PageID #: 698


                                                                                    23



          1     Q     I'm sorry.     He was arrested on September 10.

          2           September 10.      All right.      Could you look at

          3           the -- strike that.

          4                         Could you look at the next Odyssey

          5           case information sheet for September 10, 2018.

          6                         MR. SCHULTHEIS:        Yeah.    We got it.

          7     Q     Okay.   So this is another printout of your

          8           Odyssey system information on the computer at

          9           the court; is that right?

        10      A     Yes.

         11                         MR. CUNHA:      This will be Exhibit 3,

        12            Jen.

        13      Q     And it looks like, according to this, again,

        14            it's State of Rhode Island versus Antone Silva.

        15            It's dated September 10, 2018; right?

        16      A     Yes.

        17      Q     And again, it's for violation of the no contact

        18            order; right?

        19      A     Yes.

        20      Q     And that's the no contact order which was

        21            dismissed on June 21; right?

        22      A     Yes.

        23      Q     And then it looks like the State -- it looks

        24            like it was closed on the same day,



                    Goudreau & Grossi Court Reporting Service, Inc.
                                     (508) 823-4659
Case 1:19-cv-00429-MSM-LDA Document 45-4 Filed 08/04/20 Page 4 of 7 PageID #: 699


                                                                                    24



          1           September 10; is that right?

          2     A     Yes.

          3     Q     So it was opened and closed on the same day.

          4           And if you go to the next page, and a little bit

          5           more than halfway down, it says, "Order accepted

          6           into BCI."       Do you know what that means?

          7     A     The order accepted into BCI is when we issue the

          8           no contact order, it goes over to the BCI, which

          9           we call --

        10      Q     Okay.    Okay.    And then underneath that is the

        11            same day, protection order was removed and

        12            terminated; right?

        13      A     Correct.

        14      Q     Do you know why it was terminated?

        15      A     It was dismissed, 48A.

        16      Q     Okay.    And again, it says "Update J-LINK to the

        17            Tiverton Police Department"; right?

        18      A     Yes.

        19      Q     So presumably again this was sent to the

        20            Tiverton Police Department; right?

        21                         MR. BURNS:      Objection.

        22     A      If they're hooked up to the J-LINK.

        23     Q      Right.   And are you aware he was arrested a

        24            second time after this?



                    Goudreau & Grossi Court Reporting Service, Inc.
                                     (508) 823-4659
Case 1:19-cv-00429-MSM-LDA Document 45-4 Filed 08/04/20 Page 5 of 7 PageID #: 700


                                                                                    ~~



          1                         MR. CUNHA:      So, Alex, I'm going to

          2           ask you if you could just send me the protective

          3           order tab for those two days.           Okay?    June 21

          4           and September 10.

          5                         MR. SCHULTHEIS:       Okay.

          6     Q     Did you look at that protective order tab prior

         7            to today's deposition?

          8     A     Yes.

          9     Q     And you were able to determine that, in fact,

        10            the termination of the no contact order was

        11            checked off and was submitted to RONCO?

        12     A      Yes.

        13      Q     Do you have any information at all as to why

        14            Mr. Silva was arrested a second time based upon

        15            any conversations with anyone in your office?

        16     A      No.

        17     Q      Okay.   How about outside your office, other than

        18            the attorneys that are representing the State?

        19     A      No.

        20     Q      Did you talk to -- who's the person that checked

        21            off the no contact tab?         Was that Tracey too?

        22     A      That entered it?

        23     Q      Yes.

        24     A      She entered the no contact order on 9/10.



                    Goudreau & Grossi Court Reporting Service, Inc.
                                     (508) 823-4659
Case 1:19-cv-00429-MSM-LDA Document 45-4 Filed 08/04/20 Page 6 of 7 PageID #: 701



                                                                                     30



          1                         MR. SCHULTHEIS:       Okay.

          2     Q     Did you ever talk to Tracey Silva about the fact

          3           that she did -- what's that tab called?               The no

          4           contact order tab or termination tab?              What's

          5           that called?

          6     A     Protective order tab.

          7     Q     Protective order tab.         Did you ever talk to her

          8           after the event -- after the second arrest,

          9           whether she checked off the termination of the

        10            no contact order on September 10?

        11                          MR. SCHULTHEIS:       Objection.      Outside

        12           the scope, but you can answer.

        13      Q     You may answer.

        14      A     I talked to Tracey Furtado?

        15      Q     Right.

        16      A     Did I talk to her after?

        17      Q     Yes, yes.

        18      A     Repeat your question for me.           I'm sorry.

        19     Q      Yeah.    You testified earlier that she did not

        20            check off the termination of the no contact

        21            order after June 21.        But you did say that she

        22            did check off the termination of the no contact

        23            order after -- on September 10.           Did you ever

        24            talk to her about that fact from then until now



                    Goudreau & Grossi Court Reporting Service, Inc.
                                     (508) 823-4659
Case 1:19-cv-00429-MSM-LDA Document 45-4 Filed 08/04/20 Page 7 of 7 PageID #: 702



                                                                                    38



          1                      C E R T I F I C A T E

          2                        I, Jennifer Bolarinho, a

          3

          4   Rhode Island, duly commissioned, qualified and

          5   authorized to administer oaths and to take and certify

          6   depositions, do hereby certify that heretofore, to

         7    wit, on the 17th day of June, 2020, remotely appeared

         8    before me Maureen Palazzo in the afore-captioned cause

         9    now pending in the United States District Court, State

        10    of Rhode Island; that the witness was by me duly sworn

        11    to testify to the truth, the whole truth, and nothing

        12    but the truth; that thereupon and while said witness

        13    was under oath, the within deposition was taken down

        14    b y me in shorthand at the time and place herein named

        15 h and was thereafter reduced to typewriting under my

        16 , supervision.

        17                        I further certify that I am not

        18    interested in the event of the action.

        19                        IN WITNESS WHEREOF, I have hereunto

        20    subscribed my hand and affixed my seal of office this

        21    24th day of June, 2020.

        22
                              commissioner
        23 My Commission expires January 31, 2023.

        24



                 Goudreau & Grossi Court Reporting Service, Inc.
                                  (508) 823-4659
